 

Exhibit 10.13

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 13th day of November,
2017, between CRISPR Therapeutics, Inc., a Delaware corporation (the
“Company”‘), and Michael Tomsicek (the “Executive” and, together with the
Company, the “Parties” or each individually, a “Party”).

WHEREAS, the Company is a wholly owned subsidiary of CRISPR Therapeutics AG
(“Parent” or “CRISPR AG”):  and

WHEREAS, Parent and the Company are each subject to the Swiss Ordinance act
against excessive compensation in listed companies as a result of the of listing
of the common shares of Parent on the NASDAQ Global Market.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.Position and Duties.  The employment of the Executive by the Company will
commence on the date hereof.  The Executive will serve as the Senior Vice
President, Chief Financial Officer of the Company.  The Executive shall have
responsibilities and duties consistent with such position and such other
responsibilities and duties as may from time to time be prescribed by the Chief
Executive Officer of the Company (the “CEO”) which are not inconsistent with the
Executive’s skills and experience or his ability to discharge his
responsibilities in the positions noted above.  The Executive shall devote the
Executive’s full working time and efforts to the business and affairs of the
Company except as otherwise permitted under Section 3(b)(i).  Notwithstanding
the foregoing, the Executive may engage in charitable or other community
activities, as long as such services and activities are disclosed to the Board
of Directors of Parent (the “Board”) and do not materially interfere with the
Executive’s performance of the Executive’s duties to the Company as provided in
this Agreement.  During the period which the Executive is employed pursuant to
this Agreement (the “Employment Period”), the Executive’s principal place of
employment will be in the Greater Boston, Massachusetts area; however, the
Company may require the Executive to travel temporarily to other locations in
connection with the Company’s business.

2.Compensation and Related Matters.

(a)Base Salary.  During the Employment Period, the Company shall pay the
Executive, as compensation for the performance of the Executive’s duties and
obligations under this Agreement, an annual base salary of $380,000, payable in
a manner that is consistent with the Company’s usual payroll practices for
senior executives.  The Executive’s base salary shall

1

--------------------------------------------------------------------------------

 

be reviewed annually by each of the Compensation Committee of the Board or any
successor to such committee (the “Committee”) and the Board or for
adjustment.  Such adjustment, if any, shall be within the sole discretion of the
Board.  The annual base salary in effect at any given time is referred to herein
as “Base Salary.”

(b)Annual Bonus.  During the Employment Period, the Executive shall be eligible
to receive an annual target bonus (a “Bonus”) if, as reasonably determined by
the Board or, to the extent delegated by the Board, the Committee one or more of
the performance targets annually determined by the Board or the Committee
(“Performance Targets”) is achieved.  If all of the Performance Targets are
achieved, the Bonus will equal not less than 40 percent of the Executive’s Base
Salary (the “Target Bonus”).  In the event that less than all of the Performance
Targets are met by Executive, the Bonus paid in respect of this paragraph may be
less than the Target Bonus.  Except as set forth in Section 5(a) hereof, the
Executive must be employed by the Company on the day any such earned Bonus is
paid which shall be not later than 2 ½ months after the end of each calendar
year.  The Executive’s target bonus opportunity as a percentage of Base Salary
may be reviewed periodically and adjusted in the sole discretion of the
Board.  After any such adjustment, the term “Target Bonus” shall refer to the
increased amount.

(c)Equity Compensation.  The Executive shall be eligible to participate in
Parent’s equity incentive plan according to its terms and conditions, as defined
by Parent from time to time in its sole discretion.  Both entitlement to any
equity awards and the amount shall be determined by Parent in its sole
discretion.

(d)Expenses.  During the Employment Period, the Executive shall be entitled to
receive reimbursement for all reasonable expenses incurred by him in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

(e)Other Benefits.  During the Employment Period, the Executive shall be
entitled to participate in or receive benefits under any employee benefit plan
or arrangement currently maintained or which may, in the future, be made
available by the Company generally to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plan or arrangement.  Any payments or benefits
payable to the Executive under a plan or arrangement referred to in this Section
2(e) in respect of any calendar year during which the Executive is employed by
the Company for less than the whole of such year shall, unless otherwise
provided in the applicable plan or arrangement, be prorated in accordance with
the number of days in such calendar year during which the Executive is so
employed.  Should any such payments or benefits accrue on a fiscal (rather than
calendar) year, then the proration in the preceding sentence shall be on the
basis of a fiscal year rather than calendar year.

(f)Vacations.  The Executive shall be entitled to accrue up to 20 paid vacation
days in each year, which shall be accrued ratably.  In other respects, the
Company’s vacation policy as the same may then be in effect shall apply to
vacations.

(g)Approval by Shareholders’ Meeting and Mandatory Law.  Any compensation
(including bonus, equity awards and fringe benefits) to be paid under this

2

--------------------------------------------------------------------------------

 

Agreement, is, to the extent required by Swiss laws and the Parent’s Article of
Association, subject to approval by the general meeting of shareholders’ of
Parent.  In the event of a conflict between this Agreement and applicable
mandatory Swiss law, the Company shall have the right to unilaterally modify the
Agreement to the extent necessary to comply with mandatory law with immediate
effect.

(h)Lost Opportunity Compensation.  To offset losses the Executive incurred in
connection with the transitioning of his employment to the Company, the Company
will make a one-time payment to the Executive in the amount of $50,000 in the
first payroll after January 1, 2018.  This payment is subject to the usual
required withholdings.  The Executive understands and agrees that, in the event
his employment with the Company is terminated for any reason prior to November
12, 2018, he will reimburse the Company, within one (1) month after such
employment termination, for this full amount ($50,000).  The Executive further
agrees that such amount may be collected by the Company, either directly or
indirectly, from any (i) payment of any kind due to the Executive from the
Company or any affiliate thereof including, without limitation, accrued wages,
vacation, final wages, and expense reimbursements to the fullest extent
permitted by applicable law; and/or (ii) the forfeiture or cancellation of any
equity interest owned by the Executive in the Parent, the Company or any
subsidiary or affiliate thereof, whether now existing or hereafter formed, and
regardless of the form such equity interest.

3.Termination.

(a)General.  The Executive’s employment shall continue until it is terminated in
accordance with this Agreement.  Upon service of a Notice of Termination (as
defined below), the Executive shall resign from all offices and functions
assumed in relation to this Agreement effective upon first request of the
Company.

(b)Termination by the Company without Cause or by Executive for Good
Reason:  Notice Period.  In the event that the Company elects to terminate the
Executive’s employment without Cause (as defined below) or the Executive elects
to resign from Executive’s employment with Good Reason (as defined below) (in
either case an “Involuntary Departure”), the Party electing to end the
employment relationship shall provide the other Party with a Notice of
Termination (as defined below) of the Involuntary Departure specifying a notice
period (the “Notice Period”) of six (6) months, effective as per the end of a
calendar month; provided that, in the case that the Notice of Termination of an
Involuntary Departure is provided within the 12 month period following a Change
in Control (the “Change in Control Period” or “CIC Period”), then the Notice
Period shall be 12 months.

(i)During the Notice Period following a Notice of Termination of an Involuntary
Departure, the Executive shall continue to be available to provide services to
the extent requested by the Company or the Board, provided at any time during
the Notice Period the Company may replace the Executive’s position and/or direct
the Executive to perform other or reduced work; provided further that, upon the
15th day following such Notice of Termination (or such earlier date as the
Company shall determine in its sole discretion), the Company shall release the
Executive from his working obligations pursuant to Section 3(b)(i) (except to
the extent the parties otherwise agree) and place the Executive on garden leave
for the remainder of the Notice Period

3

--------------------------------------------------------------------------------

 

(“Garden Leave”).  During such Garden Leave, the Executive (A) may enter into
consulting arrangements and accept board positions provided such outside
business activities do not interfere with Executive’s obligations under this
Agreement including without limitation, pursuant to Section 7 and (B) shall be
free to engage in other employment provided that such employment does not
interfere with Executive’s obligations under this Agreement including without
limitation, pursuant to Section 7.  The Company shall be prohibited during the
Garden Leave from reducing any compensation to which the Executive is entitled
to receive during the remainder of the Notice Period pursuant to Section
3(b)(ii).

(ii)With respect to compensation during the Notice Period following a Notice of
Termination of an Involuntary Departure, and subject to (i) the Executive
signing, within 30 days following the date that the Notice of Termination is
given, a Release of Claims in a form reasonably required by the Company (the
“Release”) and (ii) Section 6, the Executive:  (A) shall continue to receive the
Base Salary and employee benefits consistent with the Company’s then existing
benefits plans and programs; (B) shall be entitled to receive an amount equal to
the Target Bonus with respect to the Notice Period (i.e., a prorated Target
Bonus based upon the number of days in the applicable Notice Period), which
amount shall be payable no more than 60 days after the Notice of Termination
(provided that if the 60-day period begins in one calendar year and ends in a
second calendar year, such Target Bonus shall be paid in the second calendar
year); (C) shall continue to vest through the last day of the Notice Period in
any [time based] equity awards outstanding as of the date the Notice of
Termination is given; provided, and notwithstanding the foregoing, Section 5(a)
may apply if the Notice of Termination of an Involuntary Departure occurs during
a CIC Period, and (D) shall not continue to accrue vacation under Section 2(f).

(iii)If during the Notice Period following a Notice of Termination of an
Involuntary Departure, the Company terminates the Executive’s employment for
Cause, then the Company shall provide a restated Notice of Termination and the
Notice Period shall end on the earlier date set forth in the restated Notice of
Termination.

(c)Death.  The Executive’s employment hereunder shall terminate upon his death.

(d)Disability.  The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian shall
have no reasonable objection as to whether the Executive is so disabled or how
long such disability is expected to continue, and such certification shall for
the purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such

4

--------------------------------------------------------------------------------

 

certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(d) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(e)Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause.

(f)Termination by the Executive Without Good Reason.  The Executive may
terminate her employment hereunder at any time without Good Reason.

(g)Definitions:

(i)Cause.  For purposes of this Agreement, “Cause” shall mean:  (i) the
Executive’s commission of any felony or commission of any crime involving fraud,
dishonesty or moral turpitude; (ii) the Executive’s commission or attempted
commission of or participation in a fraud or act of dishonesty against the
Company; (iii) the Executive’s material breach of any contract or agreement
between the Executive and the Company or the Executive’s material breach of any
legal duty he owes to the Company; (iv) conduct by the Executive that
constitutes insubordination, incompetence or neglect of duties; (v) the
Executive’s failure to perform the duties, functions and responsibilities of the
Executive’s position; or (vi) the Executive’s failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation; provided, however, the actions or conduct described in clauses
(iv) and (v) above shall only constitute Cause if the Company provides the
Executive with written notice thereof and the Executive has not, within 30 days
of receipt such written notice, discontinued the cited conduct or remedied the
failure to perform and further provided that lawful actions taken by the
Executive in the exercise of his rights under the United States Constitution
shall not constitute a breach of subsection (vi) above.

(ii)Good Reason.  For purposes of this Agreement, “Good Reason” shall mean that
the Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:  (i) a material
diminution in the Executive’s responsibilities, authority and function, an
adverse change to Executive’s job title, or a change in Executive’s reporting
relationship that results in the Executive no longer reporting directly to the
CEO; (ii) a material reduction in Base Salary except pursuant to a salary
reduction program affecting substantially all of the employees of the Company,
provided that it does not adversely affect the Executive to a greater extent
than other similarly situated employees; (iii) a material change in the
principal geographic location at which the Executive provides services to the
Company outside of the Greater Boston, Massachusetts area; or (iv) the material
breach of this Agreement by the Company (each a “Good Reason Condition”).  Good
Reason Process

5

--------------------------------------------------------------------------------

 

shall mean that (i) the Executive reasonably determines in good faith that a
Good Reason Condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason Condition within 60 days of
the occurrence of such condition; (iii) the Executive cooperates in good faith
with the Company’s efforts, for a period not less than 30 days following such
notice (the “Cure Period”), to remedy the Good Reason Condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(v) the Executive terminates employment within 60 days after the end of the Cure
Period.  If the Company cures the Good Reason Condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

(iii)Notice of Termination.  Except for termination as specified in Section
3(c), any termination of the Executive’s employment by either the Company or the
Executive shall be communicated by written Notice of Termination to the other
party hereto.  For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon.

(iv)Date of Termination.  For purposes of this Agreement, “Date of Termination”
shall mean:  (i) if the Executive’s employment is terminated by death, the date
of death; (ii) if the Executive’s employment is terminated on account of
disability under Section 3(d) or by the Company for Cause under Section 3(e),
the date on which Notice of Termination is given; (iii) if the Executive’s
employment terminates as a result of an Involuntary Departure under Section
3(b), the last day of the Notice Period; (iv) if the Executive’s employment is
terminated by the Executive under Section 3(f) without Good Reason, 30 days
after the date on which a Notice of Termination is given (unless the Company
waives all or part of the thirty (30) day period).

4.Compensation Upon Termination.  If the Executive’s employment with the Company
is terminated for any reason, the Company shall pay or provide to the Executive
(or to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination; (ii) unpaid expense reimbursements
(subject to, and in accordance with Section 2(d) of this Agreement); (iii)
subject to Section 3(b)(ii)(D), unused vacation that accrued through the Date of
Termination; and (iv) any vested benefits the Executive may have under any
employee benefit plan of the Company through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (together, the “Accrued Benefit”) on or before the
time required by law but in no event more than 30 days after the Executive’s
Date of Termination.

5.Change in Control.

(a)Acceleration of Vesting.  In the event a Notice of Termination of an
Involuntary Termination occurs during the CIC Period, and subject to the
Executive signing, within 60 days following the Notice of Termination, a Release
and the Release becoming effective and non-revocable within such 60-day period,
all time based stock options and time based stock-based awards held by the
Executive as of the date of the Notice of Termination, shall vest and become
exercisable or nonforfeitable.  Notwithstanding the foregoing, if, at the time
of a Change in Control, the Company determines in its sole discretion, in
reliance upon an opinion of counsel in form and substance satisfactory to the
Company, that the acceleration in the prior

6

--------------------------------------------------------------------------------

 

sentence would not be permissible under applicable law, then in lieu of the
acceleration in the prior sentence, all time based stock options and time based
stock-based awards held by the Executive as of the date of such Change in
Control, shall vest and become exercisable or nonforfeitable as of the date of
such Change in Control.

(b)Excise Tax.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
any compensation, payment or distribution by the Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “Parachute Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), the following provisions shall apply:

(A)If the Parachute Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes payable
by the Executive on the amount of the Parachute Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to the full benefits payable under this Agreement.

(B)If the Threshold Amount is less than (x) the Parachute Payments, but greater
than (y) the Parachute Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Parachute Payments which are in excess of the Threshold Amount,
then the Parachute Payments shall be reduced (but not below zero) to the extent
necessary so that the sum of all Parachute Payments shall not exceed the
Threshold Amount.  In such event, the Parachute Payments shall be reduced in the
following order:  (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits.  To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.

(ii)For the purposes of this Section 5(c), “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(iii)All calculations and determinations under Sections 5(c)(i) and 5(c)(ii)
shall be made by an independent accounting firm or independent tax counsel
appointed by the Company (the “Tax Counsel”) whose determinations shall be
conclusive and binding on the Company and the Executive for all purposes.  For
purposes of making the calculations and determinations required by Sections
5(c)(i) and 5(c)(ii), the Tax Counsel may rely on reasonable, good faith
assumptions and approximations

7

--------------------------------------------------------------------------------

 

concerning the application of Section 280G and Section 4999 of the Code.  The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under Sections 5(c)(i) and 5(c)(ii).  The Company shall bear all
costs the Tax Counsel may reasonably incur in connection with its services.

(c)Definitions.  For purposes of this Section 5, “Change in Control” shall mean
any of the following:

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than Parent, any
of its subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of Parent or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of Parent representing 50 percent or more
of the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Board (“Voting Securities”) (in such
case other than as a result of an acquisition of securities directly from
Parent); or

(ii)the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)the consummation of (A) any consolidation or merger of Parent where the
stockholders of Parent, immediately prior to the consolidation or merger, would
not, immediately after the consolidation or merger, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than 50 percent of the voting shares of the
company issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), or (B) any sale or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by Parent which, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from Parent)
and immediately thereafter beneficially owns 50 percent or more of the combined
voting power of all of the then outstanding Voting Securities, then a “Change in
Control” shall be deemed to have occurred for purposes of the foregoing clause
(i).  For the avoidance of doubt, a migratory merger of Parent for the principal
purpose of redomiciling Parent shall not constitute a Change in Control.

8

--------------------------------------------------------------------------------

 

6.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.  Solely for purposes of
Section 409A of the Code, each installment payment under this Agreement is
considered a separate payment.

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

9

--------------------------------------------------------------------------------

 

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7.Proprietary Information, Noncompetition and Cooperation.

(a)Restrictive Covenants and Assignment of Inventions.  The Executive has
entered into the Proprietary Information and Inventions Agreement (the
“Confidentiality and Assignment Agreement”), attached hereto as Exhibit A, and
agrees to continue to honor the obligations and restrictive covenants set forth
in the Confidentiality and Assignment Agreement, the terms of which are
incorporated by reference as material terms of this Agreement.

(b)Non-Competition and Non-Solicitation.  In order to protect the Company’s
proprietary information and good will, during the Executive’s employment with
the Company and for a period of twelve (12) months following the (i) the
delivery of a Notice of Termination, in the case of an Involuntary Departure or
(ii) the termination of the Executive’s employment for any other reason (the
“Restricted Period”), the Executive will not directly or indirectly, whether as
owner, partner, shareholder, director, manager, consultant, agent, employee,
co-venturer or otherwise, engage, participate or invest in any Competing
Business.  For purposes hereof, the term “Competing Business” shall mean any
entity engaged in the discovery, development or commercialization of CAS9
technology for human therapeutics.  Notwithstanding the foregoing, nothing
contained hereinabove or hereinbelow shall be deemed to prohibit the Executive
from (i) acquiring, solely as an investment, shares of capital stock (or other
interests) of any corporation (or other entity) not exceeding 2% of such
corporation’s (or other entity’s) then outstanding shares of capital stock (or
equity interest), or (ii) working for a line of business, division or unit of a
larger entity that competes with the Company as long as the Executive’s
activities for such line of business, division or unit do not involve work by
the Executive on matters that are directly competitive with the Company’s
business.  In addition, during the Restricted Period, the Executive will not,
directly or indirectly, in any manner, other than for the benefit of the Company
(i) divert or take away customers of the Company or any of its suppliers; and/or
(ii) solicit, entice, attempt to persuade any other employee or consultant of
the Company to leave the Company for any reason (other than the termination of
subordinate employees undertaken in the course of the Executive’s employment
with the Company).  The Executive acknowledges and agrees that if the Executive
violates any of the provisions of this paragraph 7(b), the running of the
Restricted Period will be extended by the time during which the Executive
engages in such violation(s).

(c)Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall use reasonable efforts to cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company that
relate to events or occurrences that transpired while the Executive was employed
by the Company.  The Executive’s cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive shall use reasonable efforts to cooperate with the
Company in connection with any investigation or

10

--------------------------------------------------------------------------------

 

review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Company.  The Company shall reimburse the
Executive for any reasonable out-of-pocket expenses incurred in connection with
the Executive’s performance of obligations pursuant to this Section 7(c).

(d)Injunction.  The Executive agrees that it would be difficult to measure any
damages caused to the Company that might result from any breach by the Executive
of the promises set forth in this Section 7 and the Confidentiality and
Assignment Agreement, and that in any event money damages would be an inadequate
remedy for any such breach.  Accordingly, subject to Section 8 of this
Agreement, the Executive agrees that if the Executive breaches, or proposes to
breach, any portion of this Agreement and the Confidentiality and Assignment
Agreement, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to the Company.

(e)Protected Reporting:  Defend Trade Secrets Act Immunity.  Nothing in this
Agreement or the Confidentiality and Assignment Agreement, and nothing in any
policy or procedure, in any other confidentiality, employment, separation
agreement or in any other document or communication from the Company limits the
Executive’s ability to file a charge or complaint with any government agency
concerning any acts or omissions that the Executive may believe constitute a
possible violation of federal or state law or making other disclosures that are
protected under the whistleblower provisions of applicable federal or state law
regulation or affects the Executive’s ability to communicate with any government
agency or otherwise participate in any investigation or proceeding that may be
conducted by a government agency, including by providing documents or other
information, without notice to the Company.  In addition, for the avoidance of
doubt, pursuant to the federal Defend Trade Secrets Act of 2016, the Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

8.Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Arbitration
Rules of the AAA, including, but not limited to, the rules and procedures
applicable to the selection of arbitrators.  In the event that any person or
entity other than the Executive or the Company may be a party with regard to any
such controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement.  Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  This Section 8 shall be specifically
enforceable.  Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a

11

--------------------------------------------------------------------------------

 

temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

9.Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
agree that the Middlesex County Superior Court of The Commonwealth of
Massachusetts shall have exclusive jurisdiction of such dispute.  Accordingly,
with respect to any such court action, the Executive submits to the personal
jurisdiction of such courts.

10.Integration.  This Agreement and the Confidentiality and Assignment Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements between the Parties concerning
such subject matter.

11.Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12.Successor to the Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after her termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to her death (or to her estate, if the Executive
fails to make such designation).

13.Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14.Survival.  The provisions of this Agreement and the Confidentiality and
Assignment Agreement shall survive the termination of this Agreement and/or the
termination of the Executive’s employment to the extent necessary to effectuate
the terms contained herein.

15.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the

12

--------------------------------------------------------------------------------

 

Company or, in the case of the Company, at its main offices, attention of the
CEO and a copy of such notice shall be sent to Crispr AG, Attention:  Chief
Financial Officer, at the main offices of Crispr AG.

17.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18.Governing Law.  This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

19.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20.Assignment and Transfer by the Company.  The Company will have the right to
assign and/or transfer this Agreement to its affiliates, successors and
assigns.  The Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any parent, subsidiary or affiliate
to whose employ the Executive may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer.

[Remainder of page intentionally left blank.  Signature page follows.]

 

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

CRISPR THERAPEUTICS, INC.

By:  

/s/ Rodger Novak

 

EXECUTIVE

Michael Tomsicek/s/ Michael Tomsicek

 

 

14

--------------------------------------------------------------------------------

 

EXHIBIT A

Proprietary Information and Inventions Agreement

 

15